—Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered April 3, 1996, convicting defendant, after a jury trial, of robbery in the first and third degrees, and sentencing him, as a persistent violent felony offender, to concurrent terms of 15 years to life and 2A!% to 7 years, respectively, unanimously affirmed.
*35On the existing record, we find that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708). Defendant has not shown that he was prejudiced by his counsel’s untimely filing of motions for severance of the robbery counts and suppression of physical evidence, because the record suggests that neither motion would have been successful.
We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P., Mazzarelli, Rubin, Andrias and Buckley, JJ.